Peyton, J.,
delivered the opinion of the court.
The record in this case shows that the defendants in error brought suit in the Circuit Court of Carroll county, against the plaintiff in error, drawer, and Charles Kopperl, indorser of a bill of exchange, for the sum of $500.
A summons was issued for the defendants, returnable to the October term, 1860, of said court, on which the sheriff made the following return: “ Received October, 1860. Executed as to C. Kopperl, 8d October, 1860, by handing him a copy in person, and as to W. H. Eord, by leaving a copy with his clerk, at his store (Mr. F. Ewbanks), who is a free white person, over the age of sixteen, he having no other place of residence, and not being found.”
At the April term, 1861, judgment by default was rendered by the court, against the defendants below, to reverse which the plaintiff in error prosecutes this writ of error. And he assigns for error that the court below erred in rendering judgment by default, against the plaintiff in error upon, an illegal return of the service of process.
The only question in the cause is in regard to the sufficiency of the service of process upon the plaintiff in error.
We think the service of the process upon the plaintiff in error is not in compliance with the requirements of the statute, Code 489, article 64, and is therefore insufficient to sustain a judgment by default against him. Smith v. Cohen, 3 How. 35; Fatheree v. Long, 5 How. 661; Tomlinson v. Hoyt, 1 S. & M. 515; Eskridge v. Jones, ibid. 595; Merritt v. White, 37 Miss. 438; Foster v. Simmons, 40 Miss. 585; Glenn v. Wragg, decided at this term of the court.
For this reason the judgment must be reversed and the cause remanded.